CIRILLO, President Judge,
dissenting.
I respectfully dissent. In my opinion the facts of this case do not permit an inference that the Commonwealth’s witness, William Barrington, was an accomplice. ' Therefore, I would find that the trial court did not err in denying appellant’s requests for an “accomplice-corrupt source” charge.
The majority cites to Commonwealth v. Watts, 348 Pa.Super. 224, 501 A.2d 1152 (1985), to support its decision that the trial court erred in failing to give the accomplice charge. However, the facts of Watts are distinguishable from those in the instant case. In Watts, the defendant was charged with burglary, theft, and receiving stolen property. Commonwealth witness Michaels, who was also charged with receiving stolen property, testified against Watts. Michaels testified that he observed certain items at Watts’ home the day after the burglary, that Watts admitted to him that he had stolen the items, and that he, Michaels, received some of the items from Watts.
In Pennsylvania it is well established that the test for determining whether one is an accomplice of the accused on trial is whether he or she could be indicted and punished for the crime with which the accused is charged. Watts, 348 Pa.Super. at 227, 501 A.2d at 1153. Under the Crimes Code, “[a] person is an accomplice of another person in the *30commission of the offense if: 1) with the intent of promoting or facilitating the commission of the offense he ... (ii) aids or agrees or attempts to aid such other person in planning or committing it ...” 18 Pa.C.S. § 306(c). In order to establish that one is an accomplice to a crime, it is necessary to show that one had knowledge of, and participated in, the specific crime charged. Commonwealth v. Fields, 460 Pa. 316, 333 A.2d 745 (1975); see also Commonwealth v. Thomas, 479 Pa. 34, 38, 387 A.2d 820, 822 (1978); (“an accomplice is an active partner in the planning or commission of the crime.”).
In Watts, it was clear both under the statute and the common law test that Michaels was an accomplice in the commission of the crime. Here, however, evidence of Barrington’s active participation in the planning or the commission of the burglary is blatantly absent. Thomas, supra. Thus, I would affirm the judgment of sentence.